Defendant in error sued plaintiff mortgage given for the purchase of a certain Ford automobile, alleged to have been bought from plaintiff in error on September 26, 1925, for $350, of which $150 was paid in cash, and the balance evidenced by the notes sought to be canceled; defendant in error alleging that the "defendant, in order to induce the plaintiff to purchase the aforesaid automobile, did falsely and fraudulently represent to this plaintiff that the automobile was in good condition and in good running order, and that the tires, composed of the casings and tubes, on the automobile, were in good condition and had not been run very much, and that the aforesaid automobile and the tires on the same were in a good condition of repair and wear, wherein the plaintiff herein would get good service on the same, and did induce the plaintiff herein, by false and fraudulent statements made by the defendant, its agents, servants, and employees, to purchase the aforesaid automobile." Plaintiff in error answered by general and special exceptions and general and special answers. The case was tried without a jury and the court made the following findings of fact: "That the car was purchased as alleged; that it was a secondhand automobile at the time; that the cash was paid and mortgage given as alleged; that Stafford, defendant's agent, represented to plaintiff that the automobile was in good running order and condition and that the tires were in good condition and practically new, having been used about two months; that plaintiff relied upon such representations, and that same were false and untrue; and that within two weeks plaintiff returned the car to defendant." Judgment thereupon was entered against plaintiff in error for $150 and cancellation of the notes and chattel mortgage. The record discloses that the testimony supports the court's findings of fact, and, there being no error of law apparent, sufficient to cause a reversal of the judgment, the same is affirmed.